Ewing S. McLarty, Jr., has filed in this Court a motion for leave to file an original petition for mandamus against the Dean and the Board of Directors of the Texas Agricultural and Mechanical College, compelling them to permit relator to enter said college as a student. The Attorney General has filed an answer in which he contends that this Court is without jurisdiction to try the case. We find that this Court had the identical question before it in the case of Malone v. Rainey,133 Tex. 622, 133 S.W.2d 951, and it was there held that the Court did not have jurisdiction in such a proceeding. See also Betts v. Johnson, 96 Tex. 360, 73 S.W. 4; McFall v. State Board of Education, 101 Tex. 572, 110 S.W. 739.
The motion for leave to file the petition is therefore overruled.
Opinion delivered January 30, 1946.